Go to - TABLE OF CONTENTS UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2007 q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-14608 SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) (801) 975-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer qAccelerated Filer qNon-Accelerated Filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes q No ý As of April 12, 2007 the registrant had outstanding11,663,784 shares of Class A common stock and 14,973,148 shares of Class B common stock. Schiff Nutrition International, Inc. Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS CONDENSED CONSOLIDATED STATEMENTS OF INCOME (3 months)(9 months) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION AND OTHER MATTERS 2. AVAILABLE-FOR-SALE SECURITIES 3. RECEIVABLES, NET 4. INVENTORIES 5. GOODWILL AND INTANGIBLE ASSETS, NET 6. ACCRUED EXPENSES 7. CONCENTRATION RISK 8. COMMITMENTS AND CONTINGENCIES 9. RECENTLY ISSUED ACCOUNTING STANDARDS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - General -Results of Operations (unaudited) (3 months)(9 months) -Liquidity and Capital Resources -Critical Accounting Policies and Estimates -Impact of Inflation -Seasonality -Forward-Looking Statements ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS SIGNATURES Exhibit 31.1 - Certification of CEO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 - Certification of CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 - CEO and CFO Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) February 28, 2007 May 31, 2006 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 30,530 $ 24,899 Available-for-sale securities 44,224 40,120 Receivables, net 20,507 20,431 Inventories 23,915 23,515 Prepaid expenses and other 2,281 2,444 Deferred taxes, net 1,963 2,419 Total current assets 123,420 113,828 Property and equipment, net 14,762 13,287 Other assets: Goodwill 4,346 4,346 Deposits and other assets 124 154 Total other assets 4,470 4,500 Total assets $ 142,652 $ 131,615 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 11,559 $ 10,547 Accrued expenses 9,950 11,472 Short-term debt 290 — Income taxes payable 1,305 1,293 Total current liabilities 23,104 23,312 Deferred taxes, net 73 796 Commitments and contingencies (Note 8) Stockholders' equity: Preferred stock, par value $.01 per share; shares authorized-10,000,000; no shares issued and outstanding — — Class A common stock, par value $.01 per share; shares authorized-50,000,000; shares issued and outstanding-11,659,784 and 11,606,193 116 116 Class B common stock, par value $.01 per share; shares authorized-25,000,000; shares issued and outstanding-14,973,148 150 150 Additional paid-in capital 91,703 88,488 Retained earnings 27,506 18,753 Total stockholders' equity 119,475 107,507 Total liabilities and stockholders' equity $ 142,652 $ 131,615 See notes to condensed consolidated financial statements. Go to - TABLE OF CONTENTS - 2 - SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data) (unaudited) Three Months Ended February 28, 2007 2006 Net sales $ 44,999 $ 49,641 Cost of goods sold 28,570 32,709 Gross profit 16,429 16,932 Operating expenses: Selling and marketing 8,060 8,527 General and administrative 2,985 3,609 Research and development 995 667 Amortization of intangible assets — 6 Reimbursement of import costs (96 ) (125 ) Total operating expenses 11,944 12,684 Income from operations 4,485 4,248 Other income (expense): Interest income 760 547 Interest expense (43 ) (53 ) Other, net (1 ) 8 Total other income, net 716 502 Income before income taxes 5,201 4,750 Income tax expense 1,960 1,561 Net income $ 3,241 $ 3,189 Weighted average shares outstanding: Basic 26,549,132 26,336,274 Diluted 27,353,200 27,044,012 Net income per share-basic and diluted $ 0.12 $ 0.12 Comprehensive income $ 3,241 $ 3,189 See notes to condensed consolidated financial statements. Go to - TABLE OF CONTENTS - 3 - SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data) (unaudited) Nine Months Ended February 28, 2007 2006 Net sales $ 129,468 $ 133,114 Cost of goods sold 79,746 92,263 Gross profit 49,722 40,851 Operating expenses: Selling and marketing 25,138 20,603 General and administrative 10,839 11,252 Research and development 2,675 1,978 Amortization of intangible assets — 17 Reimbursement of import costs (394 ) (2,413 ) Total operating expenses 38,258 31,437 Income from operations 11,464 9,414 Other income (expense): Interest income 2,261 1,322 Interest expense (146 ) (129 ) Foreign currency translation gain — 1,584 Other, net 14 (21 ) Total other income, net 2,129 2,756 Income from continuing operations before income taxes 13,593 12,170 Income tax expense 4,840 2,384 Income from continuing operations 8,753 9,786 Loss from discontinued operations, net of income taxes — (127 ) Net income $ 8,753 $ 9,659 Weighted average shares outstanding: Basic 26,524,365 26,229,774 Diluted 27,332,732 26,894,878 Net income per share-basic: Income from continuing operations $ 0.33 $ 0.37 Loss from discontinued operations — — Net income $ 0.33 $ 0.37 Net income per share-diluted: Income from continuing operations $ 0.32 $ 0.36 Loss from discontinued operations — — Net income $ 0.32 $ 0.36 Comprehensive income $ 8,753 $ 9,492 See notes to condensed consolidated financial statements. Go to - TABLE OF CONTENTS - 4 - SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended February 28, 2007 2006 Cash flows from operating activities: Net income $ 8,753 $ 9,659 Adjustments to reconcile net income to net cash provided by operating activities: Changes in provision for bad debts (54 ) — Deferred taxes (267 ) 3,038 Depreciation and amortization 2,474 2,240 Amortization of financing fees 35 41 Stock-based compensation 2,962 117 Excess tax benefit from equity instruments (141 ) — Foreign currency translation (gain) loss 2 (1,584 ) Other (15 ) 23 Changes in operating assets and liabilities: Receivables (422 ) (1,551 ) Inventories (400 ) 3,513 Prepaid expenses and other 163 517 Deposits and other assets (5 ) (115 ) Accounts payable 361 1,911 Other current liabilities (1,369 ) (4,017 ) Net cash provided by operating activities 12,077 13,792 Cash flows from investing activities: Purchase of property and equipment (3,305 ) (1,755 ) Proceeds from sale of property and equipment 19 4 Proceeds from sale of Haleko Unit, net (Note 1) — 13,683 Purchase of available-for-sale securities (28,053 ) (38,330 ) Proceeds from sale of available-for-sale securities 23,949 27,794 Collection of notes receivable 400 450 Net cash provided by (used in) investing activities (6,990 ) 1,846 Cash flows from financing activities: Proceeds from stock options exercised 282 801 Acquisition and retirement of common stock (170 ) (143 ) Excess tax benefit from equity instruments 141 — Proceeds from short-term debt 1,996 1,693 Payments on short-term debt (1,706 ) (1,949 ) Net cash provided by financing activities 543 402 Effect of exchange rate changes on cash 1 (83 ) Increase in cash and cash equivalents 5,631 15,957 Cash and cash equivalents, beginning of period 24,899 11,358 Cash and cash equivalents, end of period $ 30,530 $ 27,315 See notes to condensed consolidated financial statements. Go to - TABLE OF CONTENTS - 5 - SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (in thousands, except share data)(unaudited) 1. BASIS OF PRESENTATION AND OTHER MATTERS The accompanying unaudited interim condensed consolidated financial statements (“interim financial statements”) do not include all disclosures provided in our annual consolidated financial statements.These interim financial statements should be read in conjunction with the consolidated financial statements and the footnotes thereto contained in our Annual Report on Form 10-K for the year ended May 31, 2006 as filed with the Securities and Exchange Commission.The May 31, 2006 condensed consolidated balance sheet, included herein, was derived from audited financial statements, but all disclosures required by generally accepted accounting principles are not provided in the accompanying footnotes.We are a majority-owned subsidiary of Weider Health and Fitness (“WHF”). In our opinion, the accompanying interim financial statements contain all material adjustments necessary for a fair presentation of our financial position and results of operations.Results of operations and cash flows for any interim period are not necessarily indicative of the results of operations and cash flows that we may achieve for any other interim period or for the entire year. On June 17, 2005, we announced the sale of our Haleko Unit to Atlantic Grupa of Zagreb, Croatia and certain of its subsidiaries for approximately $15,089 in cash.The transaction included the sale of the capital stock and partnership interests of the international subsidiaries that operate the Haleko Unit.In connection with the sale, we incurred transaction related costs of approximately $687 and relinquished cash of approximately $719.The transaction closed on June 17, 2005, with an effective date of May 1, 2005 (the first day of Haleko's fiscal year 2006).The impact of the sale on the fiscal 2006 first quarter operating income was not significant. On April 1, 2005, we announced the sale of certain assets of our Active Nutrition Unit relating to our Weider branded business domestically and internationally to Weider Global Nutrition, LLC (“WGN”), a wholly-owned subsidiary of WHF.The terms of the transaction provided for a cash payment of approximately $12,900 and a note receivable of $1,100 in exchange for assets relating to the domestic Weider branded business, including inventory, receivables, and intangible and intellectual property, the capital stock of certain of our international subsidiaries related to the international Weider branded business (including the working capital of those subsidiaries), and the assumption of certain associated liabilities by WGN.The transaction closed on April 1, 2005, with an effective date of March 1, 2005. In connection with the sale of the Weider branded business, we also entered into two separate agreements (domestic and European) whereby we agreed to provide certain general and administrative, research and development, and logistics services to WGN for an annual fee.The domestic service agreement provided for a one year term, with an option to either party for one additional year.The parties exercised this option for the second year and have further extended the term of the agreement through March 1, 2008.In connection with the sale of our Haleko Unit, the European service agreement was transferred to the purchaser of the Haleko Unit. Historical operating results for the Haleko Unit are reflected as discontinued operations in our condensed consolidated financial statements, including the notes thereto.We believe our remaining business, which consists of the aggregation of several product-based operating segments, represents our only reportable segment.Accordingly, beginning with the fiscal 2006 first quarter, we have reported one business unit. On March 17, 2006, the Compensation Committee of our Board of Directors, pursuant to our 2004 Incentive Award Plan, approved the adoption of a long term incentive plan involving the grant of performance based restricted stock units (the “Units”).On March 20, 2006, a total of 1,437,200 Units were issued to certain officers and employees.Each Unit represents the right to receive one share of the Company’s Class A common stock, subject to certain performance based vesting requirements.The Units will vest, if at all, based on the Company’s performance in relation to certain specified pre-established performance criteria targets over a performance period beginning on January 1, 2006 and expiring on May 31, 2008.The performance criteria upon which the Units may vest is based upon a “Business Value Created” formula, which is comprised of two performance criteria components: operating earnings and return on net capital.The grant date fair value of each Unit was $5.11.We recognize compensation expense, net of forfeitures, over the performance period based on a periodic assessment of the probability that the performance criteria will be achieved.For the three and nine month periods ended February 28, 2007, respectively, we recognized net compensation expense of $742 and $2,552, and the related tax benefit was approximately $280 and $909.At February 28, 2007, total unrecognized compensation expense, based on our assessment of the probability that the performance criteria will be achieved, was approximately $4,058, which is expected to be recognized over a weighted average period of 1.3 years. Go to - TABLE OF CONTENTS - 6 - SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) (in thousands, except share data) (unaudited) Effective August 16, 2002, we issued 640,000 restricted shares of Class A common stock to certain officers and employees.The aggregate value of these restricted shares was approximately $1,038, which we are expensing on a straight-line basis over the accompanying five-year vesting (service) period.During the fiscal 2007 first quarter, 86,200 restricted shares vested.During the fiscal 2007 third quarter, 2,400 shares were cancelled as a result of the termination of an employee.During the fiscal 2006 first quarter, 98,200 restricted shares vested, and as a result of the voluntary termination of an employee, 12,000 restricted shares were cancelled.During the fiscal 2007 and 2006 first quarters, concurrent with the annual vesting, we reacquired (and ultimately retired) 23,443 and 27,201 shares, respectively, from certain employees in connection with the payment of individual income taxes.As of February 28, 2007, of the 640,000 restricted shares originally issued, 445,000 shares have vested, of which 80,662 shares were reacquired (and retired), 111,200 shares have been cancelled and 83,800 shares are subject to future vesting. Effective March 1, 2006, we adopted Statement of Financial Accounting Standards (“SFAS”) No. 123R, "Share-Based Payment,"using the modified prospective method and began recognizing compensation expense for all awards granted after March 1, 2006, and for the unvested portion of previously granted awards that were outstanding at March 1, 2006.Compensation expense is recognized over the vesting period based on the computed fair value on the grant date of the award. Prior to March 1, 2006, we disclosed the effect of SFAS No. 123, “Accounting for Stock-Based Compensation,” on a proforma basis and continued to follow Accounting Principles Board (“APB”) Opinion No. 25 (as permitted by SFAS No. 123) as it relates to stock based compensation. Proforma information regarding net income and net income per share is required by SFAS No. 123R and has been determined as if we had accounted for our employee stock options under the fair value method of SFAS No. 123R.For the purposes of proforma disclosure, the estimated fair value of the stock options is amortized to expense over the options’ vesting period.Our proforma net income and net income per share are as follows for the nine months ended February 28, 2006: Net income, as reported $ 9,659 Deduct stock-based employee compensation expense determined under fair-value based method, net of related tax effects (232 ) Net income, proforma $ 9,427 Basic net income per share, as reported $ 0.37 Diluted net income per share, as reported $ 0.36 Basic net income per share, proforma $ 0.36 Diluted net income per share, proforma $ 0.35 Net cash paid for income taxes was approximately $4,934 and $4,394, respectively, for the nine months ended February 28, 2007 and 2006. 2. AVAILABLE-FOR-SALE SECURITIES Available-for-sale securities consist primarily of auction rate securities, long-term variable rate bonds tied to short-term interest rates that are reset through a “dutch auction” process which occurs every 7 to 35 days, and other variable rate debt and equity securities. Available-for-sale securities at fair value, which approximates unamortized cost, consist of the following: February 28, 2007 May 31, 2006 Federal, state and municipal debt securities $ 31,391 $ 29,114 Corporate debt securities 8,583 7,306 Corporate equity securities 4,250 3,700 $ 44,224 $ 40,120 Go to - TABLE OF CONTENTS - 7 - SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) (in thousands, except share data) (unaudited) Despite the long-term nature of these auction rate securities’ stated contractual maturities, there is a ready liquid market for these securities based on the interest reset mechanism.These securities are classified as current assets in the accompanying consolidated balance sheets because we have the ability and intent to sell these securities as necessary to meet our current liquidity needs.Contractual maturities of debt securities are as follows at February 28, 2007: Less than one year $ 2,272 One to five years 850 Over five years 36,852 $ 39,974 Go to - TABLE OF CONTENTS - 8 - The amount of unrealized gains or losses for the first nine months of fiscal 2007 and 2006 was not significant. 3. RECEIVABLES, NET Receivables, net, consist of the following: February 28, 2007 May 31, 2006 Trade accounts $ 22,277 $ 23,103 Note receivable due from WGN — 400 Other 840 248 23,117 23,751 Less allowances for doubtful accounts, sales returns and discounts (2,610 ) (3,320 ) Total $ 20,507 $ 20,431 4. INVENTORIES Inventories consist of the following: February 28, 2007 May 31, 2006 Raw materials $ 12,058 $ 9,694 Work in process 2,456 1,275 Finished goods 9,401 12,546 Total $ 23,915 $ 23,515 5. GOODWILL AND INTANGIBLE ASSETS, NET Goodwill and intangible assets, net, consist of the following: February 28, 2007 May 31, 2006 Gross Carrying Amount Accumul. Amortiz. Net Book Value Gross Carrying Amount Accumul. Amortiz. Net Book Value Goodwill $ 4,346 $ — $ 4,346 $ 4,346 $ — $ 4,346 Intangible assets-patents and trademarks $ 2,090 $ (2,090 ) $ — $ 2,090 $ (2,090 ) $ — Go to - TABLE OF CONTENTS - 9 - SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) (in thousands, except share data) (unaudited) Estimated amortization expense, assuming no change in the gross carrying amount of our intangible assets, is zero for all future fiscal years. The carrying amount of goodwill did not change during the first nine months of fiscal 2007 or during fiscal 2006. 6. ACCRUED EXPENSES Accrued expenses consist of the following: February 28, 2007 May 31, 2006 Accrued personnel related costs $ 2,838 $ 3,477 Accrued promotional costs 5,029 5,260 Other 2,083 2,735 Total $ 9,950 $ 11,472 7. CONCENTRATION RISK The combined net sales to our two largest customers are significant.For the first nine months of fiscal 2007 and 2006, respectively, Customer A accounted for approximately 35% and 32% and Customer B accounted for approximately 35% and 39% of total net sales.At February 28, 2007, and May 31, 2006, respectively, amounts due from Customer A represented approximately 41% and 30% and amounts due from Customer B represented approximately 28% and 27% of total trade accounts receivable.Net sales of our Schiff® Move Free® brand accounted for approximately 49% and 48%, respectively, of total net sales for the first nine months of fiscal 2007 and 2006. 8. COMMITMENTS AND CONTINGENCIES In July 2003, we were named as a defendant in Cain v. Metabolife, Inc., Weider Nutrition International, Inc., et. al. filed in Texas state court.In connection with the bankruptcy filing of another defendant company, the case was removed to a United States Bankruptcy Court in New Jersey. The lawsuit alleged that the consumption of various products containing ephedra (distributed by several different companies) caused injuries and damages to the plaintiff.We disputed the allegations and opposed the lawsuit. In connection with the recent bankruptcy filing of a second defendant, the matter subsequently was removed to the United States Bankruptcy Court for the Southern District of California (the “Bankruptcy Proceedings”).In the Bankruptcy Proceedings, the various parties reached a global settlement agreement in March 2007, which settlement agreement is subject to court approval.The settlement agreement, which has been circulated to the parties for signature, resolves over 250 individual cases and claims (including the Cain litigation described above).The settlement agreement provides for the dismissal with prejudice of all of the cases and claims (including the Cain litigation described above), whether or not the defendants are contributing parties.We did not contribute any amounts to the settlement of this matter, and we did not have insurance coverage for this matter. From time to time, we are involved in claims, legal actions and governmental proceedings that arise from our business operations.Although ultimate liability cannot be determined at the present time, we believe that any liability resulting from these matters, if any, after taking into consideration our insurance coverage will not have a material adverse effect on our results of operations and financial condition. 9. RECENTLY ISSUED ACCOUNTING STANDARDS In November 2004, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 151, “Inventory Costs,” which amends the guidance in Accounting Research Bulletin (“ARB”) No. 43, Chapter 4, “Inventory Pricing,” to clarify that abnormal amounts of idle facility expense, freight, handling costs, and wasted material (spoilage) should be recognized as a current-period expense.In addition, SFAS No. 151 requires that allocation of fixed production overheads to the costs of conversion be based on the normal capacity of the production facilities.The inventory costing provisions of SFAS No. 151 are effective for inventory costs incurred during fiscal years beginning after June 15, 2005.The adoption of SFAS No. 151 did not have a material impact on our results of operations and financial condition. Go to - TABLE OF CONTENTS - 10 - SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) (in thousands, except share data) (unaudited) In December 2004, the FASB issued SFAS No. 123R, which replaces SFAS No. 123, supersedes APB Opinion No. 25 and amends SFAS No. 95, “Statement of Cash Flows.”SFAS No. 123R eliminates the ability for public companies to measure share-based compensation transactions at the intrinsic value as allowed by APB Opinion No. 25, and requires that such transactions be accounted for based on the grant date fair value of the award.SFAS No. 123R also amends SFAS No. 95, to require that excess tax benefits be reported as a financing cash inflow rather than as a reduction of taxes paid.Under the intrinsic value method allowed under APB Opinion No. 25, the difference between the quoted market price as of the date of the grant and the contractual purchase price of the share is charged to operations over the vesting period, and no compensation expense is recognized for fixed stock options with exercise prices equal to the market price of the stock on the dates of grant.Under the fair value based method as prescribed by SFAS No. 123R, we are required to charge the value of all newly granted stock-based compensation to expense over the vesting period based on the computed fair value on the grant date of the award.Effective March 1, 2006, we adopted SFAS No. 123R using the modified prospective method, recording compensation expense for all awards granted after the date of adoption and for the unvested portion of previously granted awards that remain outstanding at the date of adoption.The adoption of SFAS No. 123R resulted in incremental stock-based compensation expense of approximately $29 and $254, respectively, for the three and nine month periods ended February 28, 2007.The incremental stock-based compensation expense caused income from continuing operations to decrease by $29 and $254, respectively, and net income to decrease by $18 and $164, respectively, for the three and nine month periods ended February 28, 2007.The impact on basic and diluted earnings per share was less than $.01 per share for the three and nine months ended February 28, 2007.Cash provided by operating activities decreased and cash provided by financing activities increased by $141 related to excess tax benefits from stock-based payment arrangements. In May 2005, the FASB issued SFAS No. 154, "Accounting Changes and Error Corrections," which replaces APB Opinion No. 20, "Accounting Changes," and SFAS No. 3, "Reporting Accounting Changes in Interim Financial Statements."SFAS No. 154 requires changing the accounting and reporting requirements of voluntary and mandatory (unless the pronouncement provides other transition requirements) changes in accounting principle by requiring retroactive application of the change in accounting principle to prior periods' financial statements, unless it is not practical to do so, rather than recording a cumulative catch-up adjustment in net income in the year of the change.Reporting error corrections will be handled similarly to a change in accounting principle.The accounting and reporting requirements of SFAS No. 154 are effective for accounting changes and error corrections made in fiscal years beginning after December 15, 2005. In November 2005, the FASB issued Staff Position No. 123R-3, “Transition Election Related to Accounting for Tax Effects of Share-Based Payment Awards,” that allows for a simplified method to establish the beginning balance of the additional paid-in capital pool (“APIC Pool”) related to the tax effects of employee stock-based compensation, and to determine the subsequent impact on the APIC Pool and consolidated statements of cash flows of the tax effects of employee stock-based compensation awards that are outstanding upon adoption of SFAS No. 123R. We are still in the process of calculating the APIC Pool and have not yet determined if we will elect to adopt the simplified method. In July 2006, the FASB issued Interpretation No. 48, “Uncertainty in Income Taxes,” (“FIN No. 48”), which establishes guidelines for recognizing, measuring and disclosing uncertainties relating to tax benefits reflected in an enterprise’s financial statements.FIN No. 48 establishes a “more-likely-than-not” recognition threshold that must be met before a tax benefit, relative to a tax position in which the enterprise may be uncertain as to whether it will ultimately be sustained as filed in its tax return, can be recognized in the financial statements.The tax benefit recognizing, measuring and disclosing provisions of FIN No. 48 are effective at the beginning of the first fiscal year that begins after December 15, 2006.We have not yet determined the impact of adopting FIN No. 48 on our results of operations and financial condition. In September 2006, the FASB issued SFAS No. 157, "Fair Value Measurements," that defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.SFAS No. 157 retains the exchange price notion in defining fair value and clarifies that the exchange price is the price in an orderly transaction between market participants to sell the asset or transfer the liability in the market in which the reporting entity would transact for the asset or liability.The definition focuses on the price that would be received to sell the asset or paid to transfer the liability (an exit price), not the price that would be paid to acquire the asset or received to assume the liability (an entry price).SFAS No. 157 expands disclosure about the use of fair value to measure assets and liabilities in interim and annual periods subsequent to initial recognition.The additional disclosure focuses on the inputs used to measure fair value and the effect of the measurements on net income for the reporting period.The fair value measurement and disclosure provisions of SFAS No. 157 are effective for financial statements issued for fiscal years beginning after November 15, 2007.We have not yet determined the impact of adopting SFAS No. 157 on our results of operations and financial condition. Go to - TABLE OF CONTENTS - 11 - SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) (in thousands, except share data) (unaudited) In September 2006, the Securities and Exchange Commission (the “SEC”) issued Staff Accounting Bulletin (SAB) No. 108, “Financial Statements — Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.”SAB No. 108 provides interpretive guidance on how the effects of prior-year uncorrected misstatements should be considered when quantifying misstatements in the current year financial statements.SAB No. 108 requires registrants to quantify misstatements using both the income statement and balance sheet approach and evaluate whether either approach results in a misstatement that, when all relevant quantitative and qualitative factors are considered, is material.SAB No. 108 is effective for annual financial statements covering the first fiscal year ending after November 15, 2006.We have not yet determined the impact of adopting SAB No. 108 on our results of operations and financial condition. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities,” which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.SFAS No. 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.The measurement and disclosure provisions of SFAS No. 159 are effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. We have not yet determined the impact of adopting SAB No. 108 on our results of operations and financial condition. Go to - TABLE OF CONTENTS - 12 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the condensed consolidated financial statements, including the notes thereto, appearing elsewhere in this Quarterly Report on Form 10-Q and other reports filed with the SEC.We disclaim any obligation to update any forward-looking statements whether as a result of new information, future events or otherwise. General Schiff Nutrition International, Inc. develops, manufactures, markets and distributes branded and private label vitamins, nutritional supplements and nutrition bars in the United States and throughout the world.We offer a broad range of capsules, tablets and nutrition bars.Our portfolio of recognized brands, including Schiff and Tiger’s Milk®, is marketed primarily through the mass market (including club) and, to a lesser extent, health food store distribution channels. Prior to fiscal 2006, we were organized into three business units: the Schiff Specialty Unit, the Active Nutrition Unit and the Haleko Unit.The business units generally were managed independently, each with its own sales and marketing resources, and supported by common product research and development, operations and technical services and administrative functions.The Schiff Specialty Unit included the Schiff brand, as well as private label (contract manufacturing) business limited to customers that otherwise carry our products.The Active Nutrition Unit included our Weider branded global business and the Tiger's Milk brand.The Haleko Unit, our primary European operations, included the Multipower and Multaben nutritional supplement brands and private label businesses. On June 17, 2005, we announced the sale of our Haleko Unit to Atlantic Grupa of Zagreb, Croatia and certain of its subsidiaries for approximately $15.1 million in cash.The transaction included the sale of the capital stock and partnership interests of the international subsidiaries that operate the Haleko Unit.The transaction closed on June 17, 2005, with an effective date of May 1, 2005 (the first day of Haleko’s fiscal year 2006). On April 1, 2005, we announced the sale of certain assets of our Active Nutrition Unit relating to our Weider branded business domestically and internationally to Weider Global Nutrition, LLC (“WGN”), a wholly-owned subsidiary of Weider Health and Fitness, a privately held company headquartered in California and our majority stockholder.The terms of the transaction provided for a cash payment of approximately $12.9 million and a note receivable of $1.1 million in exchange for assets relating to our domestic Weider branded business, including inventory, receivables, and intangible and intellectual property, the capital stock of certain of our international subsidiaries related to our international Weider branded business (including the working capital of those subsidiaries), and the assumption of certain associated liabilities by WGN. The transaction closed on April 1, 2005, with an effective date of March 1, 2005. In connection with the sale of the Weider branded business, we also entered into two separate agreements (domestic and European) whereby we agreed to provide certain general and administrative, research and development, and logistics services to WGN for an annual fee.The domestic service agreement provided for a one year term, with an option to either party to extend the term for one additional year.The parties exercised this option for the second year and have further extended the term of the agreement through March 1, 2008.In connection with the sale of our Haleko Unit, the European service agreement was transferred to the purchaser of the Haleko Unit. Historical operating results for the Haleko Unit are reflected as discontinued operations in our condensed consolidated financial statements, including the notes thereto.We believe our remaining business, which consists of the aggregation of several product-based operating segments, represents our only reportable segment.Accordingly, beginning with the fiscal 2006 first quarter, we have reported one business segment. During fiscal 2006 and the first nine months of fiscal 2007, we continued to provide selling and marketing support intended both to defend our Move Free business against competition, including private label, and ultimately to increase our market share in the joint care product category.Our primary initiative was the introduction of our Move Free Advanced product, which we believe is an improved, more effective version of our existing Move Free product.We began implementing the Move Free Advanced initiative during the latter part of the fiscal 2006 second quarter.The introduction of Move Free Advanced into substantially all of our significant retail accounts continued during the second half of fiscal 2006 and was substantially completed in the fiscal 2007 first quarter.We provided incremental selling and marketing support for our Move Free Advanced product during the second half of fiscal 2006 and continuing in the first nine months of fiscal 2007.Subject to the impact of Move Free Advanced marketing initiatives and competitive joint care category pricing pressures, including private label, we believe our fiscal 2007 net sales may reflect a modest decrease, as compared to fiscal 2006 net sales. Go to - TABLE OF CONTENTS - 13 - In addition to the ongoing impact of competitive pricing pressures, our operating results for the first half of fiscal 2006 were impacted by significant raw material pricing fluctuations, particularly in the joint care category.During fiscal 2006, joint care category raw material prices, which increased significantly during fiscal 2005, returned to pre-fiscal 2005 levels.However, our gross profit throughout fiscal 2006 was impacted by previous raw material purchase commitments.During fiscal 2005 and early fiscal 2006, as a result of the significant volatility in raw material costs and the inability to secure an acceptable price increase from customers, we discontinued certain private label (contract manufacturing) business. Our operating results for the first nine months of fiscal 2006, as compared to the first nine months of fiscal 2007, were favorably impacted by the recognition of approximately $2.0 million (net difference) in reimbursement of import related costs, the recognition of approximately $1.6 million of non-taxable foreign currency related gain and an overall effective tax rate of approximately 19.6%. Factors affecting our historical results, including the previous implementation of strategic initiatives as well as continuing refinement of our growth and business strategies, are ongoing considerations and processes.While the focus of these considerations is to improve future profitability, no assurance can be given that our decisions relating to these initiatives will not adversely impact our results of operations and financial condition. Our principal executive offices are located at 2002 South 5070 West, Salt Lake City, Utah 84104, and our telephone number is (801) 975-5000. Results of Operations (unaudited) Three Months Ended February 28, 2007 Compared to Three Months Ended February 28, 2006 The following tables show comparative results for selected items as reported and as a percentage of net sales for the three months ended February 28, (dollars in thousands): 2007 2006 Net sales $ 44,999 100.0 % $ 49,641 100.0 % Cost of goods sold 28,570 63.5 32,709 65.9 Gross profit 16,429 36.5 16,932 34.1 Operating expenses: Selling and marketing 8,060 17.9 8,527 17.2 General and administrative 2,985 6.6 3,609 7.3 Research and development 995 2.2 667 1.3 Amortization of intangible assets — — 6 — Reimbursement of import costs (96 ) (0.2 ) (125 ) (0.3 ) Total operating expenses 11,944 26.5 12,684 25.5 Income from operations 4,485 10.0 4,248 8.6 Other income, net 716 1.6 502 1.0 Income tax expense (1,960 ) (4.4 ) (1,561 ) (3.2 ) Net income $ 3,241 7.2 % $ 3,189 6.4 % Net Sales.
